SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 8) Meredith Corporation (Name of Issuer) Common Stock ($1.00 par value) and Class B Common Stock ($1.00 par value) (Title of Class of Securities) 589(Common Stock) 589(Class B Common Stock) (CUSIP Number) Chris Sidwell c/o Meredith Corporation 1716 Locust Street Des Moines, Iowa 50309 515-284-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 7, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Katherine C. Meredith, individually, as investment director/trustee of various trusts created by deceased members of the Meredith family and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 7,203 shares of Common Stock and 3,547,594 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 92,412 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 7,203 shares of Common Stock and 3,547,594 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 92,412 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 99,615 shares of Common Stock and 3,640,006 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAINSHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.4% of shares of Common Stock (assuming conversion of the Class B) and 43.6% shares of ClassBCommon Stock 14TYPE OF REPORTING PERSON IN Page 2 of 6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS D. Mell Meredith Frazier, individually, as investment director/trustee of various trusts created by deceased Meredith family members, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 57,083* shares of Common Stock and 1,581,378 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 57,083 shares of Common Stock and 1,581,378 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 149,495 shares of Common Stock and 2,273,790 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAINSHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% of shares of Common Stock (assuming conversion of the Class B) and 27.3% shares of ClassBCommon Stock 14TYPE OF REPORTING PERSON IN * Includes vested options for 49,615 shares of Common Stock. Page3of6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Edwin T. Meredith, IV, individually, as investment director/trustee of various trusts created by deceased Meredith family members, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 1,683,789 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 1,683,789 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 92,412 shares of Common Stock and 2,376,181 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAINSHARES)/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.5% of shares of Common Stock (assuming conversion of the Class B) and 28.5% shares of Class BCommon Stock 14TYPE OF REPORTING PERSON IN Page4of 6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) Item 4. Purpose of the Transaction. This Amendment is being filed to report the following transactions by the Reporting Persons: On February 12, 2013, 50,744 shares of Class B Common Stock of Meredith Corporation (the “Company”) held by a grantor retained annuity trust established by Katherine C. Meredith (the “GRAT”) were distributed to Katherine C. Meredith in satisfaction of an annuity due to her. On May 7, 2013, 132,916 shares of Class B Common Stock of the Company held by the GRAT were transferred to another trust for the benefit of Katherine C. Meredith with no change in her pecuniary interest in such shares. As a result of the foregoing, D. Mell Meredith Frazier and Edwin T. Meredith, IV ceased to have voting and dispositive power with respect to 183,660 shares of Class B Common Stock of the Company and Katherine C. Meredith acquired sole voting and dispositive power with respect to such shares. Item 5. Interest in Securities of the Issuer. (a) Katherine C. Meredith:99,615 shares of Common Stock (8.4%* of Common Stock outstanding) 3,640,006 shares of Class B Common Stock (43.6% of Class B Common Stock outstanding) D. Mell Meredith Frazier:149,495 shares of Common Stock (5.4%* of Common Stock outstanding) 2,273,790 shares of Class B Common Stock (27.3% of Class B Common Stock outstanding) Edwin T. Meredith, IV:92,412 shares of Common Stock (5.5%* of Common Stock outstanding) 2,376,181 shares of Class B Common Stock (28.5% of Class B Common Stock outstanding) *Assumes conversion of Class B into Common Stock.The Class B Common Stock is convertible, share for share, into Common Stock. (b) See facing pages for each reporting person. D. Mell Meredith Frazier and Edwin T. Meredith, IV are sister and brother and Katherine C. Meredith is their mother.Under Rule 13d-3, persons who have the power to vote or dispose of the shares listed above either alone or jointly with others are deemed to be the beneficial owners of such shares. Because the voting or dispositive power of certain shares listed above is shared, the same securities in such cases are attributed to more than one of the Reporting Persons. (c)No transactions in shares of Common Stock or Class B Common Stock were effected by any of the Reporting Persons in the past 60 days except for the transactions described in Item 4. (d)None (e)Not applicable Page5 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 13, 2013 /s/ Katherine C. Meredith Katherine C. Meredith /s/ D. Mell Meredith Frazier D. Mell Meredith Frazier /s/ Edwin T. Meredith, IV Edwin T. Meredith, IV Page6of 6
